IN THE
                         TENTH COURT OF APPEALS

                               No. 10-09-00321-CV

        IN THE INTEREST OF A.D., B.D., AND L.D., CHILDREN



                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 08-002569-CV-361


                         MEMORANDUM OPINION


      The Clerk of this Court notified the parties that this appeal appeared subject to

dismissal because the trial court granted a motion for new trial. The parties were

informed that the appeal may be dismissed as moot unless the appellant or another

party filed a response showing grounds for continuing the appeal. See TEX. R. APP. P.

42.3(a). The Court has received no response. Accordingly, the appeal is dismissed.



                                                     FELIPE REYNA
                                                     Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed November 25, 2009
[CV06]